Case 1:18-cv-10225-MLW Document 355-17 Filed 08/16/19 Page 1 of 2




            EXHIBIT 17
                        Case 1:18-cv-10225-MLW Document 355-17 Filed 08/16/19 Page 2 of 2

                                                                         I • ., -.. ,., u,,,.1 '1e • • · , .,J (   ..,_.,...,.,,,u
                                                                         11 01,,_. I  ,.·M
                                                                                        O!l1t,.
                                                                         l '       l.kp.r11ftUI    or th,m~l•nd 'ff•nty
                                                                         11>'-'0   n,..0 , .. 1 "\•uuc
                                                                         n ~rhnf t°", '4"- tH IO)


                                                                     i   U.S. Immigration
                                                                         and Customs
                                                                         Enforcem ent

      Co Strafford Coun1y Correctional Facilit)
      266 Coun1y Farm Road
     Dover, NH 03820

                                           Release Notification
     This le~er is 10 inform you that your custody status has again been reviewed and it has been
    dete~n~ as a maner of administrative discretion that you will be released from the custody of U.S.
    ~,grauon and Customs Enforcemem ( ICE) at this time. This decision has been made based on a
    review of )Our file and consideration of the information you submitted to ICE reviewing officials.

   On June 4, 2019, ICE issued to you a decision to continue your detention pursuant to a Post Order
   Custody Re\.iew. On July 19. '.!019, ) ou submined additional documents io support of your release.
   These documents have been reviewed and ICE has also considered the favorable factors you present
   including your U.S. citizen family members and approved 1-130 along with a cWTent Stay of
   Removal issued by the U.S. District Court. Upon full review of your case, ICE has determined that
   you may be released while your removal is s1ayed by the court.

   Yow release will bt- subject 10 certain written conditions that will be provided to you with the Order of
  Supervision and Addendwn to the Order of Supervision forms, and by which you must abide. You may
  be required to participate in an Alremativcs to Detention (AT D ) Program which may include the use
 of Active/Passive GPS monitoring. monthly reporting and telephonic reporting.

 A violation of one of these conditions, or of any local, Slate o r federal law may result in you being
taJcen back into custody and any bond that you may have posted being forfeited . At any tim e, you m ay
be taken back into ICE custod)' should your removal become practicable.

It is particularly important that you keep ICE advised of your add ress a t all times. ICE is in
possession of a Certificate of Nationality and will continue to carry out your removal pursuant to
your order of deportation, exclusion, or removal upon the lifting of the Stay of Removal.


                    ,   ,                                                                                    .
                                                                                                                      I
                                                                                                                       <I/
                                                                                                                                (:,
                                                                                                                                y
                                                                                                     l
 arcos Charles~ ¥ting Field Office Director                                              Date
